ORDER
The above noted attorney was disbarred from the practice of law on January 19, 1996. On January 11, 2001 he filed a Petition for Reinstatement in accordance with Article III, Rule 16 of the Supreme Court Rules. Disciplinary counsel has conducted an investigation to determine whether there is any evidence that the Petitioner does not presently possess the requisite moral fitness to resume the practice of law, and has submitted his report on the results of that investigation to this Court for review.
On April 17, 2001 the Petitioner appeared before this Court, with counsel, to show cause why his petition should be granted. Having heard the representations of the Petitioner, and having reviewed the report of Disciplinary Counsel, we deem that the Petition should be granted.
Accordingly, the Petitioner, Richard C. Tallo, is hereby reinstated to the practice of law in this State.